
	
		II
		110th CONGRESS
		1st Session
		S. 2025
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  eligibility criteria for special monthly pension.
	
	
		1.Special monthly pension for
			 wartime veterans 65 years of age and older
			(a)Application of
			 38 U.S.C. 1513 in determination of eligibility for pension under 38 U.S.C.
			 1521
				(1)Section 1513(a)
			 of title 38, United States Code, is amended by adding in subsection (a)
			 of section 1521 immediately following (other than the permanent
			 and total disability requirement.
				(2)Section 1513 of
			 title 38, United States Code, is amended by adding a new subsection (c), which
			 provides the following:
					
						(c)If a veteran is
				eligible for basic pension under this section, an increased pension shall be
				paid to the veteran if the veteran meets the conditions applicable for an
				increased pension under section 1521 of this title. An increased pension shall
				be paid to the veteran at the rate prescribed by subsection (e) of section 1521
				of this title if the veteran has a permanent and total disability and either
				has additional disability or disabilities independently ratable at 60 per
				centum or more, or by reason of a disability or disabilities is permanently
				housebound but does not qualify for pension at the aid and attendance
				rate.
						.
				
